Name: Commission Regulation (EEC) No 1102/83 of 5 May 1983 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs on the territory of another Member State
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|31983R1102Commission Regulation (EEC) No 1102/83 of 5 May 1983 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs on the territory of another Member State Official Journal L 119 , 06/05/1983 P. 0013 - 0013 Spanish special edition: Chapter 03 Volume 27 P. 0172 Portuguese special edition Chapter 03 Volume 27 P. 0172 Finnish special edition: Chapter 3 Volume 16 P. 0090 Swedish special edition: Chapter 3 Volume 16 P. 0090 *****COMMISSION REGULATION (EEC) No 1102/83 of 5 May 1983 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs on the territory of another Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 1624/76 (3), as last amended by Regulation (EEC) No 1592/81 (4), refers to the provisions of Article 2 (3) and (4) of Commission Regulation (EEC) No 1725/79 (5), as last amended by Regulation (EEC) No 852/83 (6); whereas those provisions have been deleted; whereas the said reference should therefore be deleted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 2 (5) of Regulation (EEC) No 1624/76 is hereby deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 140, 20. 5. 1982, p. 1. (3) OJ No L 180, 6. 7. 1976, p. 9. (4) OJ No L 158, 16. 6. 1981, p. 10. (5) OJ No L 199, 7. 8. 1979, p. 1. (6) OJ No L 93, 13. 4. 1983, p. 8.